Citation Nr: 0302695	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits based on service.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The claimant alleges service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the claimant's appeal. 

2.  The service department had not verified the claimant's 
alleged period of active service in the U. S. Armed Forces in 
the Far East or the Commonwealth Army of the Philippines or 
to verify any guerilla service. 


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the August 
2001 denial letter and the March 2002 statement of the case 
provided the claimant with the applicable law and 
regulations, noted the basis for the denial, and explained 
the evidence needed to establish entitlement to benefits.  In 
addition, the RO took the appropriate steps to attempt to 
verify the claimant's alleged period of active service.  As 
discussed below, no other development is warranted because 
the law, and not the evidence, is dispositive in this case.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Therefore, any deficiency in notice to the claimant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finally, the claimant has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
In addition, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  If the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   
 
In this case, the claimant alleges recognized guerrilla 
service, as well as service for the U.S. Armed Forces in the 
Far East (USAFFE), during World War II.  He submitted a 
Certification from the Armed Forces of the Philippines dated 
in July 1996 that indicates recognized guerrilla service from 
1941 to 1945.  He also provided a copy of a document titled 
Discharge from the Army of the Philippines, reflecting 
service from 1941 to 1946.  Finally, the claimant submitted 
copies of rosters from the 63rd Infantry of the Philippine 
Army, showing him as a Private First Class in D Company 
effective April 1946.       

Thus, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, the RO 
requested verification of the claimant's service as required 
by VA regulation.  The August 2001 response to the request 
indicated that the claimant did not have any service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  This finding is binding on VA.  38 C.F.R. § 3.203; 
Spencer, 13 Vet. App. at 380.  Accordingly, the Board finds 
that the eligibility for VA benefits based on service is not 
established.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.8, 
3.203.  The appeal is therefore denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis, supra.


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

